Judgment affirmed without costs. Memorandum: There is no merit to plaintiffs’ contention that they were entitled to a directed verdict as a matter of law, or that the verdict for defendant should be set aside.
Evidence of skidding is only prima facie evidence of negligence and such proof, together with the explanation given by the driver, presents a factual question for the jury (Vadala v Carroll, 91 AD2d 865, affd 59 NY2d 751). Further, defendant’s guilty plea does not establish negligence. A person who pleads guilty to a traffic offense is permitted to explain the reasons for the plea, and it is for the jury to evaluate the testimony and decide what weight, if any, to give the plea (Ando v Woodberry, 8 NY2d 165, 171).
Nor may it be concluded that the jury verdict is not supported by any fair interpretation of the evidence (see, Decker v Zema, 152 AD2d 995). The defendant’s testimony was not refuted, and the minimal damage to the vehicles supports her contention that she was driving slowly. The cases cited by plaintiffs (Stracher v Pattee, 25 AD2d 917; Useforge v Ruddle, 23 AD2d 706; Jensen v Casale, 22 AD2d 994) are distinguishable because the defendants there were traveling at considerably faster speeds on slippery, icy roads.
All concur, except Fallon, J., who dissents and votes to dismiss the appeal as moot (see, dissenting mem in Canfield v Giles [appeal No. 2], 182 AD2d 1075, 1076 [decided herewith]). (Appeal from Judgment of Supreme Court, Oswego County, Nicholson, J. — Negligence.) Present — Denman, P. J., Boomer, Boehm, Fallon and Davis, JJ.